          Case 2:20-cv-00786-JMG Document 14 Filed 06/16/20 Page 1 of 1

                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

PEGGY GRAVES and BENJAMIN                      :
GRAVES, wife and husband,                      :
                   Plaintiffs,                 :
                                               :
                       v.                      :      Civil No. 2:20-cv-00786-JMG
                                               :
USAA GENERAL INDEMNITY                         :
COMPANY,                                       :
                  Defendant.                   :
____________________________________


               ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

       AND NOW, this 16th day of June, 2020, upon consideration of the Complaint (Doc. 1),

Defendant’s Motion to Dismiss Count II of the Complaint (Doc. 7), Plaintiffs’ Response to

Defendant’s Motion to Dismiss (Doc. 8), Defendants’ Reply to Plaintiffs’ Response to Motion to

Dismiss (Doc. 9), and of the Order dated February 25, 2020, reassigning the above-captioned

action to the Undersigned, see Doc. 3, IT IS HEREBY ORDERED THAT:

       Defendant’s Motions to Dismiss Count II of the Complaint is GRANTED.

       Count II is dismissed without prejudice. The Court grants Plaintiff leave to file an amended

complaint within thirty (30) days of the entry of this Order. 1


                                               BY THE COURT:



                                               /s/ John M. Gallagher
                                               JOHN M. GALLAGHER
                                               United States District Court Judge




1
  When a plaintiff fails to state a claim for relief, the Court will permit a curative amendment, so
long as it would not be inequitable or futile. Philips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d
Cir. 2008).
